Citation Nr: 1722822	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-12 177	)	DATE
	)
	)


THE ISSUES

1.  Whether a November 1984 decision by the Board of Veterans' Appeals (Board) was based on clear and unmistakable error (CUE).

2.  Whether a September 1986 decision by the Board of Veterans' Appeals (Board) was based on clear and unmistakable error (CUE).

3.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2014).



REPRESENTATION

Moving party represented by:  J. Morrell, attorney.




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the U.S. Army from September 1968 to September 1970 including in the Republic of Vietnam.  He died in February 1994.  The moving party (appellant) is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) under 38 U.S.C.A. § 7111 (West 2014), pursuant to a June 2012 motion by the moving party alleging clear and unmistakable error in November 1984 and September 1986 Board decisions.  The Board dismissed the appellant's motions in a February 2015 decision.

The moving party appealed the dismissals to the U.S. Court of Appeals for Veterans Claims (the Court).  In a July 2016 Memorandum Decision, the Court vacated and remanded the Board's dismissals.  In its Memorandum Decision, the Court instructed the Board to consider whether the appellant had informally raised a petition to reopen a claim for dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318 (West 2014).

The Board has considered whether the appellant's June 2012 filing amounted to an informal claim pursuant to the framework set out in King v. Shinseki, 23 Vet. App. 464, 469 (2010).  Ultimately, the Board finds that this filing represents a communication in writing that expresses an intent to apply for DIC benefits.  Pursuant to King, the Board therefore finds that it is an informal petition to reopen her previously denied claim for DIC benefits.  

The Board now turns to the question of whether it has jurisdiction of the issue of entitlement to DIC benefits and the issue of whether new and material evidence has been presented to reopen the appellant's previously denied claim for DIC benefits.  The Board finds it useful to delineate the regulatory and statutory support for these claims.  Specifically, the appellant is seeking DIC benefits pursuant to 38. U.S.C.A. § 1318.  Subsection (b)(1) of this statute permits the payment of benefits to survivors of veterans who were entitled to receive compensation at the time of death for a service-connected disability rated totally disabling if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  38 C.F.R. § 3.22 further clarifies that the requirement that such a veteran would be "entitled to receive" such benefits is satisfied when a showing is made that the veteran would have received total disability compensation at the time of death for a service-connected disability but for clear and unmistakable error committed by VA in a decision on a claim filed during the Veteran's lifetime.

The Board also notes that a decision by the Board is subject to revision on the grounds of clear and unmistakable error but such a request shall be submitted directly to the Board and shall be decided by the Board on the merits "without referral to any adjudicative or hearing official acting on behalf of the Secretary" (emphasis added).  38 U.S.C.A. § 7111(e).  See also, 38 C.F.R. § 19.9(d)(6) (referral is not proper for consideration of matters over which the Board has original jurisdiction).   Accordingly, an indispensable element of the appellant's petition to reopen and claim for DIC benefits is one over which the Board has original jurisdiction and for which it is not permitted to refer to any adjudicative or hearing official acting on behalf of the Secretary of Veterans Affairs.  See Carpenter v. West, 12 Vet. App. 316, 321 (1999) (noting that an "entitled to receive" claim is an intrinsic part of a section 1318 claim).  Accordingly, the Board finds that it may immediately proceed to the question of whether clear and unmistakable error exists in either the November 1984 or the September 1986 Board decisions. 


FINDINGS OF FACT

1.  A November 1984 Board decision granted service connection for posttraumatic stress disorder (PTSD).  It is final.

2.  The appellant has advanced no specific claim of CUE in the November 1984 Board decision.

3.  A September 1986 Board decision denied an initial rating in excess of 30 percent for the Veteran's service-connected PTSD.  It is final.

4.  The September 1986 Board decision denying a rating of 100 percent and implicitly denying entitlement to a total disability rating based on individual unemployability was consistent with and reasonably supported by the evidence then of record and existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The motion to revise or reverse the November 1984 Board decision granting service connection for PTSD is dismissed with no prejudice to refiling.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).

2.  The September 1986 Board decision denying an initial rating in excess of 30 percent does not contain clear and unmistakable error.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.105 (2016).

3.  The criteria for establishing entitlement to DIC pursuant to 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. §§ 1318, 5107, 5103A, 5107 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  CUE in the November 1984 Board Decision 

The Board notes at the outset that the arguments regarding CUE in past Board decisions generally fail to include distinct arguments relating to each of the November 1984 and September 1986 Board decisions.  Rather, the arguments of record repeatedly quote language found in a July 2010 Board decision that the initial rating decisions denying service connection for PTSD and subsequently failing to assign a total disability rating for this disability were "subsumed by Board decisions dated in November 1984 and September 1986."  In the instant appeal, the appellant and her representative have consistently attacked these Board decisions as a unit, rather than individually.  

CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  In May 2013, the appellant was informed in writing of the law and regulations governing the standard of CUE. 

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400 -20.1411 (2016).  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400 (2016). 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2016).  A Motion to revise a Board decision must set forth clearly and specifically the alleged CUE of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the previous sentence.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart.  38 CFR § 20.1404 (2016). 

With respect to the specific motion to revise the November 1984 Board decision, the Board finds that the appellant and her representative have not clearly and specifically set forth the CUE that they seek to revise.  That Board decision reversed a Regional Office (RO) decision and granted service connection for the Veteran's PTSD.  This represents a full grant of benefits then sought on appeal and the Board was unable in November 1984, sua sponte, to assign an effective date or determine the degree of disability as no notice of disagreement was presently before the Board with respect to these "downstream" issues.  Urban v. Principi, 18 Vet. App. 143, 145 (2004).  Here, the Board does not find that the record contains a clear and specific argument that the Board should set aside those principles or which suggests that the Board had the authority or jurisdiction to assign a disability rating or effective date at the time of its November 1984 decision.

It would be prejudicial to the appellant for the Board to accept as legally sufficient a claim which is defined by law as not legally sufficient and which would foreclose any opportunity for the appellant to raise a legally sufficient claim.  Therefore, the motion must be dismissed without prejudice to refiling.



II.  CUE in the September 1986 Board Decision

The crux of the appellant's argument, as described by her representative, is that the Board failed to award the Veteran a total disability rating with an effective date of either December 1981 or May 1982.  The appellant argues further that, had the Board appropriately assigned the Veteran a total disability rating as of either of those dates, the Veteran would have been had a totally disabling disability for the 10 years prior to his death, triggering DIC benefits pursuant to 38 U.S.C.A. § 1318.  

In the June 2012 representative brief, the appellant's representative cited numerous pieces of evidence and medical opinions that appeared in the record before the Board in September 1986 and argued 1) that the Board should have assigned a 100 percent rating as of the date of his December 1981 filing of his claim or 2) that the Veteran should have been rated at least 50 percent as early as December 1981 which, in conjunction with the May 1982 effective date of the Veteran's 50 40 percent rating for hearing loss, would have entitled the Veteran to an award of a total disability rating based on individual unemployability (TDIU).  

The representative argued further that the evidence in the Veteran's file at the time of the Board decisions "unequivocally establishes that [the Veteran] was experiencing '[t]otally incapacitating psychoneurotic symptoms' at the time of his initial claim in 1981 and, at least by early 1982, was '[d]emonstrably unable to obtain or retain employment.'"  In essence, it appears that the appellant argues that the Board inappropriately evaluated the evidence in arriving at its conclusion in September 1986 that a 30 percent rating for PTSD was appropriate.  

Judicial precedent has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  In addition, "[c]lear and unmistakable error requires that error, otherwise prejudicial . . . must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell, 3 Vet. App. at 313-14. 

In order to determine whether a previous final VA rating decision contained CUE, a review of the law and evidence which were before the rating board "at that time" must be undertaken.  See 38 C.F.R. § 3.104 (a).  Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging clear and unmistakable error to succeed.  The governing law requires that the error be "undebatable" and that the commission of the alleged error must have "manifestly changed the outcome" of the decision.  King v. Shinseki, 26 Vet. App. 433, 439 (2014).  In other words, the Board cannot apply the benefit of the favorable resolution of doubt in hindsight to its evaluation of the Board's action in September 1986 in determining whether CUE existed at that time.  In addition, a CUE claim "is not a generalized assertion of entitlement to benefits.  Rather, it is an assertion that the [VA] committed a particular clear and unmistakable error."  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2001). 

A disagreement with how VA evaluated the facts is inadequate to raise the claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 92 (1995).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  Moreover, a failure on the part of VA to fulfill its statutory duty to assist a veteran with the development of facts pertinent to a claim does not constitute CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

As the appellant's representative noted in the representative brief, the Veteran received inpatient psychiatric care within a few months of the Board's September 1986 decision and was subsequently awarded a 100 percent disability rating for PTSD.  However, in evaluating whether there was CUE in the Board's September 1986 decision, the Board may only consider the evidence that was submitted at the time of that decision.  

The Board ultimately finds unavailing the appellant's primary argument that the Veteran was clearly and unmistakably entitled to a 100 percent schedular disability rating as early as December 1981 or prior to February 1984.  In the representative brief, the appellant's attorney set forth the rating criteria for PTSD, as it appeared in 1982.  However, the substance of the appellant's argument is that the Board incorrectly weighed the evidence in evaluating which rating criteria appropriately matched the Veteran's psychiatric symptoms.  In support of this argument, the Veteran's representative cited numerous opinions by the Veteran's treating clinicians and statements by the Veteran that appear in his treatment notes.  These opinions include medical statements that the Veteran's psychotic manifestations produced complete social and industrial inadaptability.  The Board notes, however, that it is not required to merely accept any individual medical opinion, but rather must evaluate the totality of the record.  

Notwithstanding the opinions cited by the appellant's representative, the Board notes that other evidence appearing in the record before the Board in September 1986 suggested a lesser degree of psychological impairment.  As an example, although the Veteran's spouse testified that Veteran could not go anywhere in a crowd at a March 1986 Board hearing, she stated that her family continued to take vacations on less crowded seasons.  Likewise, the record before the Board in September 1986 also included a December 1985 application for a work-study allowance.  This form indicated that the Veteran was at that time enrolled at Delaware Technical Community College and was actively seeking employment at that time.  

Viewed together, the Board finds that evidence appearing in the record at the time of the September 1986 Board decision was inconsistent with respect the level of severity of the Veteran's psychiatric disorder.  As such, the Board cannot find that reasonable minds "could only conclude that the original decision was fatally flawed at the time it was made" by failing to assign the Veteran a 100 percent schedular rating.  See Russel, supra.  Therefore, the Board finds that the appellant's argument amounts to a request to the Board to inappropriately reweigh the evidence that was considered at the time of the September 1986 Board decision and her argument must fail.

The Board has also considered the alternative argument put forward by the appellant's representative that the Board committed clear and unmistakable error in its September 1986 decision by failing to award a 50 percent rating for PTSD which, taken with the Veteran's 40 percent rating for hearing loss, "would have qualified [the Veteran] for TDIU effective May 7, 1982."  Regrettably, the Board cannot agree.

Although the appellant's attorney is correct in pointing out that a veteran whose combined rating was 70 percent or more and who had one disability rating at 40 percent or more at the time of the Board's September1986 decision could have been awarded a total disability rating based on individual unemployability (TDIU), the assignment of a TDIU is not mandatory.  Rather, it is a factual determination by the RO or Board that the veteran's service-connected disabilities rendered the veteran unable to secure or follow a substantially gainful occupation.  The Board again notes that conflicting evidence regarding the level of severity of the Veteran's psychological disability appeared in the record at the time of the September 1986 Board decision, including the evidence described above suggesting that the Veteran had been actively seeking employment and pursuing college studies.  In light of this evidence, the Board finds that the appellant's argument that a 50 percent schedular rating and denial of a TDIU amounts to an assertion that the CUE in the 1986 decision was simply a failure to properly weigh the evidence.  As indicated above, such an argument cannot support a finding of CUE.

Ultimately, the Board finds that each of the arguments put forward regarding possible CUE in the September 1986 Board decision must fail.

III.  New and Material Evidence and Entitlement to DIC benefits

The Board recognizes that it is not ordinarily entitled to adjudicate on the first instance whether new and material evidence has been presented to reopen a claim or to determine entitlement to DIC benefits.  However, as indicated above, in the context of a section 1318 claim for DIC benefits, the question of whether the deceased Veteran was entitled to receive a 100 percent disability rating prior to his death is "intrinsic" to the DIC claim.  Carpenter, 12 Vet. App. 316, at 319.  A plain reading of 38 C.F.R. § 3.22 would appear to confirm this holding and indicates that the only avenue for the appellant to succeed in her claim for DIC benefits in this case is a showing that the Board clearly and unmistakably failed to award a decedent a total disability rating in the 10 years leading up to the decedent's death.  For the reasons stated above, the Board has found that the Board did not clearly and unmistakably err when it failed to assign a total disability rating in its September 1986 Board decision.

As such, although the Board has found that the petition to reopen the claim for DIC benefits was reasonably raised by the record in accordance with the directives of the Court in this case, the Board has rendered an unfavorable decision regarding the appellant's motion to revise the September 1986 Board decision based on CUE.  Had the Board found otherwise, a remand would then be appropriate to allow the RO to adjudicate the other requirements of entitlement to DIC benefits pursuant to section 1318.  However, the Board finds that the appellant is precluded from benefits under that section at this time as a matter of law.  As such, the Board finds that any remand to determine the ancillary questions of whether new and material evidence has been presented to reopen the DIC claim and whether the appellant is otherwise eligible for section 1318 benefits would provide no benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  As her claim for DIC benefits are precluded by the Board's unfavorable determination regarding her motions for revision based on CUE, her DIC claim must be denied as a matter of law.

IV.  VA's Duties to Notify and Assist

The requirements regarding duties to notify and assist do not apply to motions for revision or reversal based on CUE.  38 C.F.R. § 20.1411 (2016);  Hines v. Principi, 18 Vet. App. 227 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001).  CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  In May 2013, the appellant was informed in writing of the law and regulations governing the standard of CUE.


ORDER

The motion to revise the November 1984 Board decision granting service connection for PTSD on the grounds of CUE is dismissed with no prejudice to refiling.  

The motion to revise the September 1986 Board decision denying an initial increased disability rating for PTSD on the grounds of CUE is denied.

Entitlement to DIC benefits is denied.




                       ____________________________________________
	M. TENNER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



